       Case 1:20-cv-03740-ALC-DCF Document 45 Filed 04/30/21 Page 1 of 2




Erika H. Rosenblum, Esq.
ERosenblum@kdvlaw.com


                                                April 30, 2021

VIA ECF
Magistrate Judge Debra C. Freeman
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:       Antonio Morales et al. v. 740 Roast Corp. d/b/a Roast Kitchen et. al.
                 Index No.: 20-cv-03740 (ALC)____________________________________

Dear Judge Freeman:

      This firm represents 740 Roast Corp. d/b/a Roast Kitchen (the “Company”), Peter
Xenopoulos (“P. Xenopoulos”) and Alexander Xenopoulos (A. Xenopoulos”) (collectively,
“Defendants”) in connection with the above-referenced matter.

       The Parties are in receipt of the Court Order dated April 20, 2021 whereby the Parties
request for an extension of time on the discovery schedule was denied without prejudice to renew
upon a specific showing of good cause. The Parties submitted a request for an extension of time
to complete discovery because there was confusion among counsel as to whether the Court had
adopted the parties’ proposed schedule. The Parties mistakenly anticipated a discovery Order from
the Court which would initiate the discovery process, and thus have not yet served discovery
demands on each other. We now understand that the discovery schedule was in fact set by Your
Honor at the conference, and the Parties were expected to adhere to same. We jointly apologize to
the Court for any confusion.

        In light of the above, we submit this letter with Plaintiff’s counsel, to respectfully request
that the Court So-Order the below revised proposed discovery schedule, which includes shorter
deadlines than previously requested in an effort to move this case forward and prevent any further
delay:

             x   Service of Initial Document Requests and Interrogatories: May 10, 2021
             x   Any Motion for Joinder of Other Parties or Amendments of the Pleadings: June 15,
                 2021
             x   Completion of Fact Discovery: November 15, 2021
             x   Expert Disclosures and the completion of Expert Discovery, if any: January 31,
                 2022




                 New York l New Jersey l Pennsylvania l Florida l Illinois l California
       Case 1:20-cv-03740-ALC-DCF Document 45 Filed 04/30/21 Page 2 of 2
Magistrate Judge Debra C. Freeman
April 29, 2021
Page 2 of 2

         We thank Your Honor for your attention to this matter.

                                             Respectfully submitted,
                                             Kaufman Dolowich & Voluck, LLP



                                             Erika Rosenblum


Cc:      All Counsel of Record (via ECF)
                                                    Although the parties should assume that the
                                                    Court's oral rulings will control, counsel's
4816-1211-7991, v. 1
                                                    confusion here is still understandable, as this
                                                    Court generally does issue a written scheduling
                                                    order memorializing any schedule set on the
                                                    record of a case management conference, and
                                                    neglected to do so after the initial pretrial
                                                    conference held in this case. Under the
                                                    circumstances, the proposed modified
                                                    discovery schedule set out in this letter is
                                                    adopted.




                                                              Dated: 04/30/2021
